Citation Nr: 0317491	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 30 percent for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran has verified service from February 1966 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1994 RO rating decision which denied an 
increase in a 30 percent rating for arteriosclerotic heart 
disease.  


FINDINGS OF FACT

1.  The veteran's current claim for an increased rating for 
his service-connected arteriosclerotic heart disease (status 
post coronary artery bypass grafting) dates from prior to a 
1998 change in rating criteria for heart disease, and the old 
rating criteria are more favorable to him.  

2.  Arteriosclerotic heart disease (status post coronary 
artery bypass grafting) is manifested by a typical history of 
acute coronary occlusion or thrombosis, or history of 
substantiated repeated anginal attacks, and more than light 
manual labor is not feasible.


CONCLUSION OF LAW

The criteria for a 60 percent rating for arteriosclerotic 
heart disease (status post coronary artery bypass grafting) 
have been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7017 (1997 and 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has verified service in the Army from February 
1966 to March 1983, at which point he retired based on length 
of service.  

In August 1983, the veteran underwent coronary artery bypass 
grafting due to arteriosclerotic heart disease.

In December 1983, the RO granted service connection for the 
heart condition.  A temporary total rating was assigned for a 
year after the heart bypass operation, followed by a 30 
percent rating for the heart condition.

In December 1992, the veteran underwent another coronary 
artery bypass grafting due to arteriosclerotic heart disease, 
and the condition was periodically treated thereafter.

In March 1993, the veteran filed a claim for an increased 
rating for his heart condition.

In May 1993, the RO granted a temporary total rating for a 
year after the latest heart bypass operation, followed by a 
30 percent rating for the heart condition.

In March 1994, the veteran was given a VA heart examination.  
His chief complaints were chest pain, chest tenderness, and 
shortness of breath on exertion.  He described a left-sided 
tenderness which was made worse by activity involving his 
arms, and an occasional deep-seated aching pain in the left 
side of his chest, which never occurred during exertion.  
This pain occurred at rest and was usually severe, and lasted 
from one to five minutes.  He denied nausea, vomiting, or 
diaphoresis during this pain.  He also denied shortness of 
breath during this pain.  He said he was able to walk several 
miles at a slow pace but had shortness of breath when walking 
briskly.  It was indicated that he worked as a procurement 
specialist, and this work involved significant walking and 
some heavy lifting and straining.  Physical examination was 
entirely normal.  The examiner's assessment was known 
coronary artery disease, status post bypass grafting twice.  
Atypical chest pain was noted with no stress test evidence of 
ischemia.  Hypercholesterolemia was also indicated, as well 
as generalized malaise with no identified cause.  

Private medical records dated from 1994 to 1996 show the 
veteran complaining of intermittent angina in November 1994 
since his 1992 surgery, and also experiencing chest wall 
discomfort secondary to nerve damage from his 1992 surgery.  
His angina occurred when he was idle and doing nothing, and 
not when he was exerting himself.  This sometimes occurred 
two or three times a day, and then disappeared for a few 
days.  In May 1995, he complained of increased difficulty 
with angina, and stated that he experienced pain almost every 
day.  He said that his angina caused him to feel lightheaded, 
but was not associated with exercise.  In January 1996, he 
complained of increased anginal frequency, from one to four 
episodes per day.  He also reported decreased exercise 
tolerance over the previous six months.  X-rays in January 
1996 showed that his heart was not enlarged.  No segmental 
wall motion abnormalities were noted.  His left ventricular 
ejection fraction was 63 percent, and there was no evidence 
of right ventricular dysfunction.  The impression was normal 
ventricular function at rest.  A myocardial perfusion study 
also performed in January 1996 found no evidence of 
reversible ischemia and a probable small fixed defect of the 
distal inferior wall consistent with a previous myocardial 
infarction in the distribution of the right coronary artery.    

In April 1996, the veteran was given a VA general medical 
examination.  He reported chronic angina pectoris which was 
stable.  He stated that minimal activities provoked his chest 
pain.  He said that as a result he was self-retired and not 
able to keep a job.  He further reported that some of his 
chest pains occurred at night and woke him up from his sleep.  
Physical examination revealed no abnormalities.  The 
examiner's assessment was known premature coronary artery 
disease.  It was indicated that the veteran had angina 
pectoris which should be stable.  It was noted that he had 
complaints of chronic pain involving the axillary area on his 
left following the use of his mammary for bypass.  The 
examiner indicated that the veteran was tender in those areas 
on palpation but there was no obvious swelling or erythema.  
It was indicated that the veteran could have some nerve 
damage from the time of dissection.  

Private medical records dated from 1997 and 1998 show the 
veteran receiving continued treatment for episodes of angina, 
with some indication of a decrease in the frequency of the 
episodes.

In March 2003, the veteran was given a VA heart examination.  
He stated that he had to quit his government job in 1995 
because of the severity of his angina and other health 
problems.  He indicated that his angina had improved somewhat 
since he stopped working, but he still had angina 
periodically although it was not as frequent or as severe as 
it used to be.  He stated that he was usually very tired by 
lunch time and his lower extremities got cold very easily.  
He reported that he had not had any problems with dizziness 
or fainting since being taken off several medications in 
1998.  He stated that he was capable of walking up two 
flights of stairs without chest discomfort.  His METs level 
was determined to be between 8 and 10.  He reported that he 
had not held a job since approximately 1995 and that he tried 
to minimize activities that required exertion.  He said that 
when he played golf he played only nine holes and that he 
rode.  He reported that he limited his chores around his home 
to minimize the chance of having chest pain, and engaged in 
activity only in a reserved fashion to reduce his likelihood 
of having chest pain.  Physical examination was normal.  The 
examiner's diagnoses were coronary artery disease with 
history of coronary artery bypass graft twice and atypical 
angina (stable) and hypertension which was probably well-
controlled with lifestyle modifications at the present time.  
A chest X-ray showed no cardiomegaly.  Electrocardiogram 
showed sinus rhythm with occasional premature ventricular 
complexes, and there was supraventricular tachycardia 
abnormality, with possible digitalis effect.




II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the pendency of the veteran's appeal, the regulations 
pertaining to rating cardiovascular disorders were revised, 
effective January 12, 1998.  Thus either the old or new 
version of the rating criteria may be applied, whichever are 
more favorable to the veteran, although the new criteria may 
only be applied to the period since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000. 

Under the old criteria, a 100 percent rating is assigned for 
coronary artery bypass for 1 year after the operation (such 
total rating follows a temporary total convalescent rating), 
and thereafter the condition is rated as arteriosclerotic 
heart disease, with a minimum rating of 30 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7017 (1997).  The new 
criteria provide that coronary bypass surgery is rated 100 
percent for 3 months following hospital admission for 
surgery, and then the condition is rated under the criteria 
for arteriosclerotic heart disease.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 (2002).  

The old criteria provided that a 30 percent rating for 
arteriosclerotic heart disease is warranted following a 
typical coronary occlusion or thrombosis, or with a history 
of substantiated anginal attack, with ordinary manual labor 
feasible.  A 60 percent rating is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
with more than light manual labor not being feasible.  A 100 
percent rating is assigned during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.  A 100 percent rating is also 
assigned after 6 months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997) (effective prior to January 12, 
1998).

The new rating criteria provide for a 30 percent rating where 
a workload greater than 5 METs (metabolic equivalent units) 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year, or where a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted where there is congestive heart failure, or where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2002) (effective since January 12, 1998).

The present appeal is from a 1994 RO decision which denied an 
increase in a 30 percent rating for the veteran's service-
connected arteriosclerotic heart disease (coronary artery 
disease).

Comparing the medical evidence to the new rating criteria 
indicates that the new rating criteria would not support a 
higher rating for the veteran's heart condition during any 
time applicable to the appeal.  The medical evidence does not 
show he has the METs level, ejection fraction, etc., as 
required for a higher rating under the new criteria.  The old 
rating criteria are more favorable to the veteran and will be 
applied to his case.  Karnas, supra.  

The veteran has undergone two coronary artery bypass grafts, 
one shortly after his separation from service in 1983 and the 
other in 1992.  Medical evidence of record following his 
second coronary artery bypass graft indicates that he has 
continued to suffer from recurrent episodes of angina since 
the 1992 graft.  Although he has been doing better of late 
following his retirement from a civilian job, the evidence 
suggests that the heart condition would preclude more than 
light manual labor.  

In the judgment of the Board, the evidence demonstrates that 
the veteran's heart condition has involved a typical history 
of acute coronary occlusion or thrombosis, or history of 
substantiated repeated anginal attacks, and more than light 
manual labor has not been feasible.  This supports a 60 
percent rating under the old version of Code 7005.  To this 
extent, the claim for an increased rating for 
arteriosclerotic heart disease is granted.  The benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
making this decision.  The Board also finds that the heart 
disability is not more than 60 percent disabling.  Medical 
findings do not show a totally disabling heart condition 
under the criteria set forth in either the old or new version 
of the relevant rating codes.  


ORDER

An increased rating to 60 percent for arteriosclerotic heart 
disease is granted.

	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

